Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 11 February 1804
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



My dear Madam
City of Washington Feby. 11th. 1804

I received your two kind letters which gave me much pleasure as they informed me of your returning health I am sorry to tell you that Mrs. Cranch still continues very ill although much better I called on her last week but was not admitted to see her as she still kept her bed We live so far from Mrs. Cranch I did not hear of her illness untill ten days after she lost her child the Children have had the hooping cough very dangerously but are now getting well I intend calling in a few days when I hope to find her much recover’d my two little ones have I thank God escaped this dreadful disorder which has been uncommonly fatal this winter owing to the severity of the Season they are both pretty well and John grows so stout I shall soon be obliged to wean him he has but two teeth—
The City has been extremely gay this Winter but is now owing to Mr. Caldwells marriage we are become quite  dissipated scarcely an evening without producing either large Card parties or Balls which are now quite the rage I was at the great Ball but was not much amused there were four hundred and sixty persons present on the occasion the room was decorated with wreaths of evergreen and at the upper end was a full length picture of the president with several paintings or daubings suitable to the subject of the fete and the house was superbly illuminated the president was sick and did not grace the Ball with his presence
We were last evening at a Ball given by Mrs. Thornton in honor of this Wedding Madame Bonaparte who makes a great noise here was there almost naked the Marchioness and a very large company of Ladies. every body appeared in high spirits when the Marchioness thought proper to assume great airs upon this question of ettiquet and after having been led to the second place in the dance she told her partner she did not chuse to dance at the foot of the set and retired to her seat Mrs Maddisson went up to her Sister Mrs. Jackson who was standing at the head of the dance and mentioned the dissagreeable situation the Lady of the house was placed in but Mrs. J. said she would not give up her place to any-body Mrs. Thornton was very much distressed and after the first dance was over the Marchioness was prevaild upon to stand up in a Cotillion which she condescended to do she kept the floor nearly an hour then said the music was so bad she could not dance any more and left the room this ridiculous business destroyed the harmony of the party so completely in the beginning of the evening that we none of us knew what to do or what to say untill after the M retired when every body evinced a degree of joy and satisfaction not very complimentary to her Ladyship. this question is not yet decided and I cannot conceive how it will end something must be done or society will become perfectly insupportable. I cannot help smiling at all this but I think before the Lady assumes so much she should learn manners.
I called on Mrs. Cushing and sat with her about half an hour I have not seen her since. Mrs Morton talks of returning soon her imagination is more brilliant than ever and the sight of Mrs. Bonaparte calls forth so many sublimely poetic flights that I expect to see some very elegant and choice production from her pen. she tells me Mrs. B. is reckoned very like her. you have no doubt heard she is said to be the most beautiful Woman in the United States.
Mama and my Sisters are well Mr. Hellen  a cold and pain in his breast the Court is now sitting and Mr Adams is so much engaged he scarcely allows himself time to eat drink or sleep he stays at home and sends me out to make his apology Adieu dear Madam remember me to Mr. Adams Thomas and Louisa and believe me your affectionate daughter
L. C. A.The music was lost if Mr. Shaw to whom I request you will remember me should find an opportunity I should be glad if he would send me two pounds of Arra-Root and tell Mrs. Whitcomb I want very much to hear from her, excuse this scrawl my pen is so bad I cannot write with it.
